Citation Nr: 1735156	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 

2.  Whether a substantive appeal was timely filed in response to a June 6, 2005, statement of the case for chronic fatigue syndrome (CFS) with migratory polyarthralgias.

3.  Entitlement to a disability evaluation in excess of 20 percent for chronic fatigue syndrome (CFS) with migratory polyarthralgias from January 12, 2006 to February 19, 2008. 

4.  Entitlement to a disability evaluation in excess of 40 percent for CFS with migratory polyarthralgias for the period after February 19, 2008. 

5.  Whether a substantive appeal was timely filed in response to a June 6, 2005 statement of the case for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period after January 12, 2006. 

7.  Entitlement to a disability evaluation in excess of 70 percent for PTSD for the period after July 30, 2006. 

8.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II (DM). 

9.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1976; from August 1976 to December 1981; and from February 1983 to February 2002. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2010, the Board remanded the issue of an increased evaluation for CFS with migratory polyarthralgias for additional action. 

In April 2013, the Board remanded the following issues: entitlement to service connection for hypertension, entitlement to service connection for a gastrointestinal disorder to include GERD, entitlement to increased ratings for CFS with migratory polyarthralgias, entitlement to increased ratings for PTSD, entitlement to an increased initial rating for diabetes mellitus, type II, and entitlement to TDIU. 

In November 2014, the Board once again remanded the appeal. 

While this appeal was pending, the RO granted service connection for GERD in an August 2016 decision.  See VBMS.  Since that grant constitutes a full grant of the benefits sought on appeal, the claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of increased ratings for PTSD and coronary artery disease, as well as entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not incurred during active service and is not aggravated by service-connected diabetes mellitus.

2.  The Veteran did not file a substantive appeal (VA-9 Form) setting out arguments relating to errors of fact or law within 60 days of the date on which the June 6, 2005 Statement of the Case was sent to the Veteran, or within the remainder of the one-year period from the date of the March 11, 2002 VA rating decision, which granted service connection for CFS at 20 percent disabling, or the March 27, 2003 VA rating decision, which confirmed the 20 percent disability rating.

3.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.

4.  For the entire period on appeal, the weight of the evidence shows that the Veteran's CFS has resulted in symptoms nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude self-care.

5.  The Veteran did not file a substantive appeal (VA-9 Form) setting out arguments relating to errors of fact or law within 60 days of the date on which the June 6, 2005 statement of the case was sent to the Veteran, or within the remainder of the one-year period from the date of the March 11, 2002 rating decision, which granted service connection for PTSD at 10 percent disabling, or the March 27, 2003 rating decision, which increased the disability rating to 30 percent.

6.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.

7.  The evidence of record shows that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but did not require regulation of activities or cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.             38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A timely substantive appeal was not filed as to the June 6, 2005 Statement of the Case for CFS.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).
3.  From January 12, 2006 to February 19, 2008, the criteria for entitlement to a disability evaluation of 100 percent for CFS have been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2016).

4.  From February 19, 2008, the criteria for entitlement to a disability evaluation of 100 percent for CFS have been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2016).

5.  A timely substantive appeal was not filed as to the June 6, 2005 Statement of the Case for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).

6.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection 

Hypertension

The Veteran asserts that his hypertension is related to his active service, and specifically to his service-connected diabetes mellitus, type II.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's post-service VA medical records show that he has had a diagnosis of hypertension since about August 2006.  As the Veteran has a current diagnoses of hypertension, element (1) of Shedden, a current disability, has been met. 

Turning to the second element of Shedden, the Veteran's service treatment records (STRs) show that he had no diagnosis of hypertension in active service, and no complaints of or treatment for it.  He had six elevated blood pressure readings in April 2001, June 2001, and September 2001, with two intervening normal blood pressure readings in July 2001.  His November 2001 separation examination showed no diagnosis of hypertension, or findings of elevated blood pressure.  His blood pressure was normal at the November 2001 examination, and the Veteran denied experiencing high or low blood pressure.  As such, the second element has not been met. 

Turning to element (3) of Shedden, a medical nexus, the Veteran underwent two VA examinations in August 2016.  The VA examiner who examined the Veteran for hypertension opined that the Veteran's hypertension was less likely as not related to his active service or to the elevated blood pressure readings in active service, as his STRs did not show any diagnosis of hypertension.  An August 2016 VA examination for diabetes mellitus asked the examiner to check any conditions that were at least as likely as not due to the diabetes mellitus.  While the examiner checked erectile dysfunction, he did not check hypertension.  Similarly, when asked to check if the Veteran's diabetes mellitus permanently aggravated any medical conditions, the examiner did not check any conditions (and did not check "hypertension")  See VBMS August 2016 examinations.  

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's hypertension is related to his active service, or to his diabetes mellitus, nor is there any evidence that his diabetes mellitus aggravated his hypertension. 

After a review of the record, the Board concludes that entitlement to service connection for hypertension is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the hypertension and his active service.  The Veteran's STRs are absent of a diagnosis of hypertension during active service, and the record does not show that his hypertension has been aggravated beyond its natural course due to his service-connected diabetes. 

The Board recognizes that the Veteran asserts that his hypertension is related to his diabetes mellitus.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus or determine aggravation. The cause or aggravation of hypertension requires training to understand the cardio and vascular systems, the symptoms caused by hypertension and what would constitute a cause or aggravation of those symptoms.  This is training and knowledge that the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim.  The Board finds the two August 2016 VA medical examinations to be the only competent and probative evidence of record, and therefore finds that service connection for hypertension is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).
As such, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and that the claim must be denied. See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. Timeliness of VA-9 Filed re June 6, 2005 SOC

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.             A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38C.F.R. § 20.302 (b). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305. 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.                38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101 (d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.                 38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d).

Chronic Fatigue Syndrome (CFS)  

The question before the Board is whether the determination that the Veteran had submitted a timely substantive appeal from the June 6, 2005 SOC.  

The Veteran filed a claim for service connection for chronic fatigue, headaches, diminished concentration, short-term memory deficits, and pain in all joints with loss of muscle strength, and muscle spasms, tingling, and pain on March 1, 2002.  He was granted service connection for chronic fatigue syndrome with migratory polyarthralgias (claimed as chronic fatigue, headaches, diminished concentration, short-term memory deficits, and pain in all joints with loss of muscle strength, and muscle spasms, tingling, and pain) (CFS) with an initial evaluation of 20 percent in a March 11, 2002 rating decision, effective March 1, 2002 (the day following the Veteran's release from active duty), with notification letter dated June 12, 2002.
A March 27, 2003 rating decision confirmed the 20 percent disability rating.  He was informed of the decision by VA letter dated March 31, 2003.  The Veteran filed a timely notice of disagreement (NOD) with the assigned evaluation on August 1, 2003.

An SOC dated May 25, 2005, was sent on June 6, 2005, continuing the initial 20 percent evaluation for CFS.  The Veteran had 60 days from the date of the SOC to perfect his appeal (to file a formal appeal to the Board).

The Veteran's VA Form 9 (formal Appeal to Board of Veterans' Appeals), was received on September 15, 2005, which was more than 60 days after the June 6, 2005 SOC was issued (in fact, it was more than 90 days after the SOC was issued). Since the Veteran did not perfect his appeal to the Board within the substantive appeal time frame, the appeal was closed.  He was notified of this in a letter dated September 21, 2005.
The Veteran's claim for an increased evaluation for CFS was received on January 12, 2006.  However, since this claim was not received within a year of the last rating decision notification letter, and the Veteran did not submit a timely substantive appeal following the June 6, 2005 SOC, the prior decisions were considered final, and this claim was not considered to be a continuous prosecution.  The January 12, 2006 claim was, in essence, considered as a claim for an increased evaluation from that time forward.  

The Board recognizes that the Veteran has stated that a VA employee told him over the phone that he had one year to "file his disagreement" (see April 2008 NOD).  However, the United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

Even if an unnamed VA representative told the Veteran at some point in time that he had a year to "file his disagreement," the timeline for when a VA-9 (Formal Appeal to the Board) had to be filed was clearly delineated in the cover letter that the Veteran received with his June 5, 2005 SOC.  The letter clearly stated, and the Veteran has not disputed that it stated, "To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have any questions."  The letter continued, "What You Need To Do It - You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  See June 5, 2005 SOC, in VBMS.       

In addition, Item 5 in the instructions to VA Form 9, Appeal to the Board of Veterans' Appeals, which was included with the SOC, stated that if the Veteran needed more time to file a formal appeal, he must write to the local VA office explaining why he needed more time, and this request must be filed before the normal time for filing the VA Form 9 runs out.  The Veteran was also told that the appeal would be closed, should he fail to file a VA-9 on time.  See June 5, 2005 SOC, in VBMS.  The Veteran did not contact the RO, in writing or otherwise, to request an extension to file a VA-9, nor does the Veteran argue that he did.  The Veteran also does not argue that he failed to receive any of this information.   

In this instance, the Board reiterates that the Veteran filed a VA-9 on September 15, 2005, which was more than 60 days after the June 6, 2005 SOC was issued (in fact, it was more than 90 days after the SOC was issued).  Because the Veteran filed his VA-9 on September 15, 2005, he was also not "within the remainder, if any, of the one-year period from the date of the letter notifying [him] of the action [he] had appealed" - the action he appealed was the assignment of a 20 percent disability rating for CFS, which was adjudicated in the March 27, 2003 rating decision.  

The Board recognizes that the Court has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the VA has not waived this requirement in this claim and declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  

In this case, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, after receiving the Veteran's VA Form 9, the RO promptly notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  See VA September 21, 2005 letter, in VBMS.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.

In summary, the Board finds that the Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law with regard to the March 11, 2002 rating decision, the March 27, 2003 rating decision, and/or the June 6, 2005 SOC within the relevant appeal period or timely request an extension of time to do so.  As such, the Veteran's appeal as to whether a substantive appeal was timely filed in response to the June 6, 2005 SOC must be denied.

Posttraumatic Stress Disorder (PTSD)

The question before the Board is whether the determination that the Veteran had submitted a timely substantive appeal from the June 6, 2005 SOC.  

The Veteran filed a claim for a psychological disability on November 5, 2001.  He underwent an adequate VA examination on November 30, 2001.  A March 11, 2002 rating decision granted service connection for adjustment disorder with mixed emotional features with a 10 percent evaluation effective March 1, 2002 (the day following the Veteran's release from active duty), with notification letter dated June 12, 2002.

A June 26, 2002 VA examination was also deemed adequate for rating purposes.  The rating decision dated March 27, 2003 (with notification letter dated March 31, 2003) increased the evaluation of the adjustment disorder to 30 percent disabling, effective July 8, 2002, which was listed as the date of the VA examination showing an increase was warranted.  That effective date was erroneous because the examination showing an increase was warranted was actually dated June 26, 2002. The RO rating decision dated August 19, 2016, corrected the erroneous effective date.

The Veteran's NOD with the evaluation of his adjustment disorder was received on August 1, 2003.  An SOC was issued on June 6, 2005.  The SOC confirmed the 30 percent evaluation.  The Veteran had 60 days from the date of the SOC to perfect his appeal (to file a formal appeal to the Board).
The Veteran's VA Form 9 (formal Appeal to Board of Veterans' Appeals), was received on September 15, 2005, which was more than 60 days after the June 6, 2005 SOC was issued (in fact, it was more than 90 days after the SOC was issued). Since the Veteran did not perfect his appeal to the Board within the substantive appeal time frame, the appeal was closed.  He was notified of this in a letter dated September 21, 2005.

The Veteran's claim for an increased evaluation for the adjustment disorder was received on January 12, 2006.  However, since this claim was not received within a year of the last rating decision notification letter, and the Veteran did not submit a timely substantive appeal following the June 6, 2005 SOC, the prior decisions were considered final, and this claim was not considered to be continuous prosecution.  The January 12, 2006 claim, was, in essence, considered as a claim for an increased evaluation from that time forward.  

The Board recognizes that the Veteran has stated that a VA employee told him over the phone that he had one year to "file his disagreement" (see April 2008 NOD).  However, the Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

Even if an unnamed VA representative told the Veteran at some point in time that he had a year to "file his disagreement," the timeline for when a VA-9 (Formal Appeal to the Board) had to be filed was clearly delineated in the cover letter that the Veteran received with his June 5, 2005 SOC.  The letter clearly stated, and the Veteran has not disputed that it stated, "To complete your appeal, you must file a formal appeal. We have enclosed VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have any questions."  The letter continued, "What You Need To Do It - You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  See June 5, 2005 SOC, in VBMS.       

In addition, Item 5 in the instructions to VA Form 9, Appeal to the Board of Veterans' Appeals, which was included with the SOC, stated that if the Veteran needed more time to file a formal appeal, he must write to the local VA office explaining why he needed more time, and this request must be filed before the normal time for filing the VA Form 9 runs out.  See June 5, 2005 SOC, in VBMS.       
The Veteran did not contact the RO, in writing or otherwise, to request an extension to file a VA-9, nor does the Veteran argue that he did.  The Veteran also does not argue that he failed to receive any of this information.    

In this instance, the Board reiterates that the Veteran filed a VA-9 on September 15, 2005, which was more than 60 days after the June 6, 2005 SOC was issued (in fact, it was more than 90 days after the SOC was issued).  Because the Veteran filed his VA-9 on September 15, 2005, he was also not "within the remainder, if any, of the one-year period from the date of the letter notifying [him] of the action [he] had appealed" - the action he appealed was the grant of service connection and the assignment of a 10 percent disability rating for an adjustment disorder, which were adjudicated in a March 11, 2002 rating decision.  Even assuming that it was a March 27, 2003 rating decision, which increased the disability rating to 30 percent, the Veteran still did not appeal it by the end of 2003. 

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the VA has not waived this requirement in this claim and declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  

In this case, however, unlike in Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  In fact, after receiving the Veteran's VA Form 9, the RO promptly notified the Veteran of this defect in the substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  See VA September 21, 2005 letter, in VBMS.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.

In summary, the Board finds that the Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law with regard to the March 11, 2002 rating decision, the March 27, 2003 rating decision, and/or the June 6, 2005 statement of the case within the relevant appeal period or timely request an extension of time to do so.  As such, the Veteran's appeal as to whether a substantive appeal was timely filed in response to the June 6, 2005 statement of the case must be denied.

C. Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.        38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 1999).

Chronic Fatigue Syndrome

The Veteran seeks entitlement to an increased rating for chronic fatigue syndrome (CFS).  

In this hereby decision, the Board has adjudicated that the September 15, 2005 VA-9 filed was untimely.  As such, the Board has considered the Veteran's January 2006 statement as a claim for an increased rating for his CFS.  

As a result, the Board will consider entitlement to a disability evaluation in excess of 20 percent for CFS from January 12, 2006 to February 19, 2008; and entitlement to a disability evaluation in excess of 40 percent for CFS after February 19, 2008. 

The Veteran's CFS has been evaluated as 20 percent disabling from January 12, 2006 to February 19, 2008, and 40 percent thereafter, under Diagnostic Code (DC) 6354. 

Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 40-percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year. A 60-percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100-percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2016).

The Veteran underwent a VA examination for CFS in April 2006.  He reported that he experienced migratory joint pains (without swelling), fatigue, and tiredness all the time.  He also related having headaches at least weekly, and having the most problems with his knees, ankles, and shoulder.  The Veteran denied any joint injury, and stated that he took two medications for joint pain (per notes from Dr. Serrato, the two medications were prescribed for spinal condition, and not for CFS; see private treatment records February 2005-August 2005, in VBMS).  He was employed, and thought that stress and depression brought on his joint pain and headaches.  He stated that he used a lot of sick leave and vacation time due to his fatigue, pain, depression, and joint pain.  He reported that the conditions kept him in bed, and that he missed three to four days of work a month when said conditions were exacerbated.  

Examination of the Veteran's joints revealed no warmth or swelling, he had full active and passive range of motion, and he complained of discomfort in ankles, knees, and shoulders.  He had no increased muscle fatigue, weakness, incoordination, or additional loss of range of motion during repetitive range of motion.  There was no muscle wasting or atrophy.  The overall examination was "relatively normal."  X-rays of the ankles were normal (with moderate bilateral calcaneal spurs), those of the knees were normal as well (with patella spurring), and the ones of the shoulders were also considered normal.  The examiner confirmed diagnoses of CFS, bilateral patella spurring, bilateral calcaneal spurs, and migratory polyarthralgia.  See VA examination, April 2006, in VBMS.

In an August 2006 NOD, the Veteran stated that his CFS was constant and restricted his routine daily activities, that he has used up all his leave due to the condition and had to struggle to work, that he spends his weekends "in total shutdown from exhaustion," that he can barely drive home from work due to fatigue, that he was hospitalized for depression and exhaustion in July 2006, that he is unable to take care of himself due to exhaustion, and that he was constantly exhausted and in pain and could no longer work.  See August 2006 NOD, in VBMS.

The Veteran underwent another VA examination for CFS in February 2008.  The Veteran stated that he had generalized joint and muscle pain on a daily basis,
and that he experienced confusion, drowsiness, tiredness, and anxiety.  He also related that he slept excessively, and that he experienced a severe physical impairment due to the generalized joint and muscle pain, and tiredness.  He reported that he missed work and home activities due to being tired easily, he could not perform heavy lifting, had a low energy level, and felt lethargic.  The Veteran said that even the most minimal tasks (like placing food in the microwave) made him tired and exhausted, and that he took two different medications for pain.  The Veteran reported that he has not worked since July 2006, was in the middle of a divorce, that stress and depression brought on his pain episodes, and that he broke out in a rash periodically (which affected his neck, back, and entire body).              

The examiner reported that the Veteran experienced debilitating fatigue that was constant, or nearly so; that the fatigue lasted 24 hours or longer after exercise; that the Veteran's activities were restricted by 70 percent, and that the duration of the activities to this extent was more than 12 months.  Specific activities restricted were house chores, cutting the grass, and taking out the garbage.  The examiner noted that the Veteran experienced generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbance, inability to concentrate, forgetfulness, confusion, and headaches, and that all of those symptoms were constant, with only the headaches being frequent.  There were no other pertinent physical findings.  The examiner confirmed a diagnosis of CFS with migratory polyarthralgias.  The examiner opined that the effect of the disability on the Veteran's usual daily activities were severe.  See VA examination, February 2008, in VBMS.  

VA treatment records are consistent with these findings.  The Veteran has consistently reported that he constantly is in pain and fatigued.

Resolving all doubt in favor of the Veteran, the Board finds that the signs and symptoms associated with the Veteran's service-connected CFS have more nearly approximated a level to be nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude self-care for the entire appeal period.  Furthermore, the Veteran has reported that his condition requires bed rest and tasks as small as using the microwave leave him exhausted.  The February 2008 VA examiner opined that the Veteran's impairment was severe and restricted the Veteran's activities by 70 percent (meaning that he was capable of performing about 30 percent of his pre-impairment activities), and that the Veteran experienced debilitating fatigue that was constant.  In addition, the Board notes that the Veteran's impairment remained basically constant throughout the period on appeal.  Both VA examiners noted a similar level of impairment, and the Veteran has not wavered in his descriptions of the severity if his disability.  As such, the Board finds that the criteria for a maximum schedular rating of 100 percent for chronic fatigue syndrome have been met for the entire period on appeal.

Diabetes Mellitus 

The Veteran seeks entitlement to a rating higher than the currently assigned 20 percent for his diabetes mellitus, type II (DM). 

The Veteran's DM is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20-percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40-percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60-percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100-percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016). 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

VA treatment records show that the Veteran's diabetes was managed by diet and an oral hypoglycemic, and that he was encouraged to exercise to manage the disease.  See VA treatment records, May 2003-August 2009, in VBMS.  The Veteran's private treatment records mentioned that the Veteran had a diagnosis of diabetes, that the disease was managed by medication, and that the Veteran was followed for it by his primary care physician.  See private treatment records, August 2010-April 2012, in VBMS.  

The Veteran's treatment records do not show insulin use, and show that the Veteran's diabetes was controlled by an oral hypoglycemic and diet.  See VA treatment records, 2011-2016, in VBMS.  His treating physician told the Veteran to maintain an exercise routine of walking for 30 minutes five times a week, and to increase his exercise.  See September 2011, December 2011, April 2012; October 2010, December 2010, July 2012 VA treatment records, respectively, in VBMS.  A physician counseled the Veteran about not exercising as much as he needed to exercise, which resulted in his diabetes not being controlled.  See July 16, 2013 VA treatment records, in VBMS.  The Veteran related to his physicians that he did do moderate exercise for 30 minutes most days a week.  See July 2013-February 2016 VA treatment records, in VBMS.  There was no indication in the medical records that the Veteran was told to discontinue exercise, to or to exercise less frequently, to prevent hypoglycemic events.  See VA treatment records, May 2005-June 2012, in VBMS.         

The Veteran underwent a VA diabetes examination, type II, in August 2016.  See Virtual VA.  The examiner related that the Veteran's DM is managed by diet and a prescribed oral hypoglycemic agent, as well as physician-advised regulation of activities (the Veteran cannot do excessive physical activity because his sugar drops).  The examiner noted that the Veteran saw his physician less than twice a month for ketoacidosis and/or episodes of hypoglycemia, has not been hospitalized for ketoacidosis and/or hypoglycemia over the past 12 months, and did not have any DM-related weight loss and loss of strength.  The examiner noted that the Veteran had diabetes-related peripheral neuropathy and erectile dysfunction (the Board notes here that the Veteran receives separate compensation for both disorders).  There were no other pertinent physical findings.  The examiner opined that the Veteran's DM had an impact on the Veteran's ability to work, as he became tired with minimal physical exertion.  The Veteran told the examiner that his physician was planning to start him on insulin, because the oral medication did not control his diabetes.    

After a thorough review of the evidence, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, type II. In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but not regular insulin or the regulation of activities throughout the period on appeal.   The Veteran's DM also did not cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  As such, a 40 percent rating is not warranted.

As noted above, compensable complications of diabetes mellitus, type II, are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id.  The evidence of record showed notations of diabetes-related peripheral neuropathy and erectile dysfunction.  The Veteran is compensated for those disabilities separately, and they are not considered under the criteria used to evaluate his DM.   

Based on the foregoing discussion, the evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected diabetes mellitus varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  The claim for an increased rating is denied. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
      
Extraschedular Issues

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board is not clear as to the Veteran's employment status and employability based on the evidence currently of record, and the issue of TDIU is remanded below.  As the claim for TDIU is being remanded by the Board for further evidentiary development and, as such, consideration thereof is not necessary at this point in time.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

The appeal as to whether a substantive appeal was timely filed in response to a June 6, 2005 statement of the case for CFS is denied.

Entitlement to a disability evaluation of 100 percent for CFS from January 12, 2006 to February 19, 2008 is granted. 

Entitlement to a disability evaluation of 100 percent for CFS from February 19, 2008 is granted. 

The appeal as to whether a substantive appeal was timely filed in response to a June 6, 2005 statement of the case for PTSD is denied.


REMAND

PTSD

The Veteran seeks entitlement to ratings higher than those currently assigned for his PTSD.  The Veteran's PTSD has been evaluated as 50 percent disabling for the period after January 12, 2006, and as 70 percent disabling for the period after July 30, 2006.  

The Veteran was admitted to a hospital on July 30, 2006, having suicidal thoughts. He reported feelings of extreme sadness, depression, poor energy, poor appetite, hopelessness, helplessness, and guilt.  The Veteran also related a weight loss of 18 pounds in the prior three weeks, and stated that his wife had the police escort him from their home and requested a divorce earlier in the month.  The mental status examination showed he was sad looking and dysphoric.  The Veteran stated that he want to disappear.  His insight and judgment were impaired at the time.  The diagnoses were major depression, posttraumatic stress disorder, anxiety disorder, and rule-out bipolar illness. The GAF score was 20 at the time of the examination. The Veteran's estimated length of stay was five to seven days.  

The Veteran's treatment records from his in-patient hospital stay at the Bradley Center are not in evidence.  They must be obtained so that his PTSD can be properly evaluated.  On remand, the Veteran must be asked to supply releases to permit VA to obtain the treatment records from the Bradley Center, or to submit the records himself.  38 C.F.R. § 3.159 (c)(1) (2016).

Coronary Artery Disease

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for coronary artery disease (CAD).  

His heart disability is rated under Diagnostic Code 7005.  See 38 C.F.R. § 4.104 (2016).  Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned for CAD when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2016).

The Veteran underwent a VA heart examination in January 2013.  The Board finds the January 2013 VA examination inadequate for rating purposes, as well as internally inconsistent and inconsistent of the evidence of record.  First, examiner did not opine as to the METs level on the interview-based METs test conducted.  METs level is necessary for properly rating the Veteran's heart disability under Diagnostic Code 7005.  Second, the examiner related that the Veteran denied experiencing symptoms with any level of physical activity.  To the contrary, the Veteran reported experiencing angina, shortness of breath, dizziness, and fatigue - which the examiner clearly noted in the examination report.  Third, the examiner noted that the Veteran did not undergo any procedures, surgical or non-surgical, for his heart disorder.  This is not the case, as the Veteran underwent a heart catheterization in September 2010 (see May 2015 supplemental statement of the case).  The examiner also did not note whether the Veteran's medical treatment records, both private and VA, were reviewed.    

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA heart examination is needed to remedy all the deficiencies apparent in the January 2013 examination.  
TDIU

There are no records which speak to the Veteran's current employment status, except for the Veteran's assertions that he has not worked since July 2006.  As such, both the Veteran's employment status and employability are unclear to the Board at this point in time. This claim must be remanded so that Veteran and/or his representative can supply, in writing, an explanation and clarification as to the Veteran's dates of employment and unemployment.   

In light of the fact that the Veteran is in receipt of 100 percent (total) disability, the RO should contact the Veteran first before proceeding with scheduling him for a VA heart examination to check if he wished to proceed with his appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of this issue, as he is currently in receipt of 100 percent disability.

2. If the Veteran does wish to proceed with the appeal, request that the Veteran properly execute a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Bradley Center, for his in-patient stay in 2006, and any other stays or treatment in that facility.  The Veteran should be informed that he may obtain and submit the records himself. 

3.  Schedule the Veteran for a VA heart examination with an appropriate VA examiner.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner should opine on the following:

a) The examiner must make all findings relative to rating the Veteran's heart disorder, to include opining as to the METs level obtained based either an exercise test or an interview-based METs test.  (METs level is necessary for properly rating the Veteran's heart disability under Diagnostic Code 7005.)  The examiner must consider the Veteran's lay reports of experiencing angina, shortness of breath, dizziness, and fatigue (see January 2013 VA examination report).  
  
b) The examiner must fully describe the effects of the Veteran's heart disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4. The Veteran and/or his representative are asked to supply, in writing, an explanation and clarification as to the Veteran's dates of employment and unemployment.  

5. Then, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case.  After an adequate opportunity to respond, return the issues to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


